oO Fe YN DBD AH Fe WD NYY

N NO NY NY N NO NO NO HNO =| = Fe EFF OF = = ll
ao nt Dn HH F&F WD NY KH Oo Oo fF NI DB AH FP W NO —&|& OS

 

 

Case 3:19-cv-03032-SK Document 24 Filed 12/06/19 Page 1 of 6

DAVID L. ANDERSON (CABN 149604)

United States Attorney

SARA WINSLOW (DCBN 457643)

Chief, Civil Division

JEVECHIUS D. BERNARDONI (CABN 281892)

Assistant United States Attorney
450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7164
Facsimile: (415) 436-7234
jevechius.bernardoni@usdoj.gov

Attorneys for Federal Defendants
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
Transgender Law Center, et al } Case No. 3:19-cv-03032 SK
)
Plaintiff, )
) DECLARATION OF TONI
Vv. ) FUENTES
)
U.S. Department of Homeland Security, )
Immigration and Customs Enforcement, )
)
Defendant. )
)

 

I. INTRODUCTION
I, Toni Fuentes, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1. I am the Deputy Officer of the U.S. Immigration and Customs Enforcement (“ICE”)
Freedom of Information Act (“FOIA”) Office. I have held this position since September 30, 2018 and
am the ICE official immediately responsible for supervising ICE responses to requests for records under
the Freedom of Information Act, 5 U.S.C. § 552 (the FOIA), the Privacy Act, 5 U.S.C. § 552a (the
Privacy Act), and other applicable records access statutes and regulations. Prior to this position, I have
held numerous FOIA positions over the past 20 years to include: FOIA Director for the National
Protection and Programs Directorate (“NPPD”) at the U.S. Department of Homeland Security (“DHS”);

DECLARATION OF TONI FUENTES
Case No. 3:19-cv-03032 SK

 
oO fe NY DH UH FF WY NYY

My hw NH VN BH KN KL DN DRO mm mm ee et
oa XN DH UH FF HS NY K§&§ FOF VO OB JN DB A FP WY NH K& OS

 

 

Case 3:19-cv-03032-SK Document 24 Filed 12/06/19 Page 2 of 6

Government Information Specialist for Department of Justice, U.S. Marshals Service, Office of General
Counsel; Government Information Specialist for the Department of Defense, Office of the Inspector
General's FOIA Office; FOIA Officer, Paralegal Specialist for Department of the Navy,
NAVAIR/NAWCAD's Office of Counsel; Management and Program Analyst for Department of
Homeland Security, Customs and Border Protection's FOIA Office; and FOIA Paralegal Specialist for
the National Aeronautics and Space Administration's Office of Chief Counsel.

2. My official duties and responsibilities include the general management, oversight, and
supervision of both the Intake Unit and the Litigation Processing Unit of the ICE FOIA Office. I
manage and supervise a staff of ICE FOIA Paralegal Specialists, who report to me regarding initial
intake of FOIA and Privacy Act requests received by ICE, as well as the status, processing, and
productions of ICE’s federal FOIA litigations. In connection with my official duties, I am familiar with
ICE’s procedures for responding to requests for information pursuant to provisions of FOIA and the PA.

3. I make this declaration in my official capacity based on my personal knowledge, my
review of records kept by ICE in the ordinary course of business, and information provided to me by
other ICE employees in the course of my official duties.

4. This declaration is submitted to provide specific processing statistics, information
concerning the ICE FOIA Office staffing, and FOIA request trends that have impacted the ICE FOIA
Office workload for the purpose of the parties’ discussions of the processing of records responsive to the
FOIA requests at issue in the above-referenced case.

II. CURRENT STATISTICS REGARDING FOIA REQUESTS SUBMITTED TO ICE

5. The ICE FOIA Office is currently processing approximately 65,169 requests, of which
2,755 requests are original requests submitted to the ICE FOIA Office, 131 are consults, and 62,283
requests are a referral backlog from U.S. Citizenship and Immigration Services (“USCIS”). !

 

1 Other Federal agencies may send FOIA requests to ICE for either consultation and/or referral. These
consultations and referrals require a significant amount of work by the ICE FOIA Office, as they must be treated
like a norma! FOIA request and require either a response back to the originating agency or a direct response to the
requester.

DECLARATION OF TONI FUENTES
Case No. 3:19-cv-03032 SK

 
Oo © SN A A Fe WY YH

NM PO WB HN KO RO RO RR mm mmr mm me et
on NA UU Ff WwW NY KY C3 DO 6 NHN HDB A Ff WY HNO —|§ OS

 

 

Case 3:19-cv-03032-SK Document 24 Filed 12/06/19 Page 3 of 6

6. This past fiscal year (“FY”), the ICE FOIA Office has experienced a substantial and
dramatic increase in the number of FOIA requests received by ICE compared to previous years. In FY
2015, the ICE FOIA Office received 44,748 FOIA requests; 63,385 FOIA requests in FY 2016; the
number of requests received decreased in FY 2017 to 47,893, but was then followed by a record high of
70,267 FOIA requests in FY 2018. That number has increased even further this year - in FY 2019, the
ICE FOIA Office received 123,370 requests.

7. In short, between FY 2017 and FY 2019 the ICE FOIA Office experienced approximately
a 258% increase in FOIA requests. This dramatic increase in ICE FOIA’s workload is attributed to the
aforementioned increased number of referrals ICE receives from USCIS and the changing political
climate reflecting increased public interest in the Department’s operations pertaining to the recent
Presidential and/or Executive Orders and subsequent guidance from the Secretary.

8. In addition to the increasing volume of FOIA requests, ICE has also experienced an
increase in the complexity of FOIA requests, both in terms of volume and substance. For example, it is
now routine to see FOIA requests with 50 to 60 sub-parts comprising several pages, searches of
numerous program office, and thousands of pages. These FOIA requests take considerably longer to
process, due to an extensive search that is usually required, and the intricacies of the documents and/or
data produced. In FY 2017, one FOIA requester alone- a data clearing house- filed more than 270 FOIA
requests seeking extensive data extracts.

9. All these factors have nearly tripled the ICE FOIA Office’s overall workload in
comparison with the same date for FY 2017. In response to the increasingly heavy workload, the ICE
FOIA Office has adopted the accepted practice of generally handling backlogged requests on a “first-in,
first-out basis, which ensures fairness to all FOIA requesters by not prioritizing one request over
another.”

10. The ICE FOIA Offfice tracks all of the requests it receives, both directly and by referral,
through FOIAXpress, which is ICE FOIA’s case management system. If needed, before importing
documents to FOIAXpress, the ICE FOIA Office will use a separate program called Relativity to
initially process documents for productions. This software allows ICE FOIA to remove duplicate

DECLARATION OF TONI FUENTES
Case No. 3:19-cv-03032 SK

 
Oo f© NAN A A Ff WY KH —

Nm WH WN HN BH KB DY HN Bow ome mm mmm ele
oo “J HR Na - Ww N —= o © oo ~ n wa a ia nN — Oo

 

 

Case 3:19-cv-03032-SK Document 24 Filed 12/06/19 Page 4 of 6

documents and group e-mail threads, reducing overall page counts and thus facilitating faster and more

efficient document production. Relativity can also facilitate narrowed searches within document sets,

which is a function that FOIAXpress lacks. However, FOIAXpress and Relativity are not interoperable

systems, and documents cannot be transferred or shared between the systems in a convenient fashion.
Hil. ICE FOIA OFFICE’S STAFF LEVELS AND WORKLOAD

11. |Aconsequence of the increasing complexity and volume of ICE FOIA’s workload (see
paragraphs 6-8 ) is that more of those FOIA requests become subject to litigation in U.S. District Court.

12. The ICE FOIA Litigation Processing Unit is currently comprised of two full-time
experienced paralegals and one part-time paralegal who are processing 134 active FOIA litigations.
There are currently 41 FOIA litigation cases that have rolling productions, which yield a monthly
litigation production page count of between 25,000-28,000 pages. Additionally, there are cases that are
added each month which increase the case list and resulting productions. With the monthly additions,
the two full-time and one part-time paralegals will be required to process nearly 40,000 pages per
month. These page count numbers do not take into account the more than 50 other FOIA litigation
matters that involve a single production (instead of a rolling production schedule).

13. The ICE FOIA Litigation Processing Unit also drafts, assigns, and tracks any and all
searches for responsive documents in response to FOIA litigations. These search taskings can span
dozens of ICE program and field offices and require the Unit to keep track of hundreds of thousands of
responsive documents, as well as the office’s search documentation.

14. The two full-time and one part-time paralegals who comprise the ICE FOIA Litigation
Processing Unit also have other duties, in addition to processing documents pursuant to litigation. For
example, these three individuals also prepare various reports, process Congressional inquiries, redact
Prison Rape Elimination Act (“PREA”) and Office of Detention Oversight (“ODO”) reports, send out
FOIA (b)(4) submitter notices on relevant cases, and handle consults and referrals from other agencies
as they come in. The Unit also supports attorneys in the ICE Office of the Principal Legal Advisor on
federal FOIA litigations, assisting in the creation of Vaughn indexes, declarations, and other necessary
filings.

DECLARATION OF TONI FUENTES
Case No. 3:19-cv-03032 SK

 
oO F&F NY DH AH FF WB NH =

BO NO HN NO NHN DN KN RN Rw mmm mlm mle let
oo ns DO UH F&F WwW NH -|- Oo DO 7B NN Bo A FSF W NH —&§ OC

 

 

Case 3:19-cv-03032-SK Document 24 Filed 12/06/19 Page 5 of 6

15. | The members of the ICE FOIA Litigation Processing Unit also manage a host of other
administrative duties, including (but not limited to) monitoring the ICE FOIA inbox (which receives
from 12,000-18,000 emails annually), processing all classified consults and referrals, scheduling
productions, preparing clearance e-mails, and preparing other correspondence to requesters.

16. In addition, due to the loss of eight ICE FOIA employees due to budget cuts, members of
the ICE FOIA Litigation Processing Unit are also increasingly required to assist other units within ICE
FOIA with the processing of incoming FOIA requests, additional congressional inquiries, and other
projects at any given time.

17. In total, each personnel team member can process on average 100-300 pages per day,
depending on the complexity of the documents, and still keep up with their overall job requirements.

18. Outside of the Litigation Processing Unit, the ICE FOIA Office currently has a staff of 27
FOIA specialists dedicated to processing FOIA requests solely at the administrative level. The
processors are responsible for responding to the original FOIA requests and, if necessary, reprocessing
remands on appeal. In FY 2018, these FOIA processors completed and closed out 66,699 FOIA
requests. Unfortunately, at this time, ICE FOIA does not have authority to hire any additional FOIA
processor employees; indeed, as mentioned above, ICE FOIA employees have been lost due to budget
cuts.

19. In order to meet its obligations for all cases in litigation and ensure that all of the FOIA
matters progress so that each requester can receive a response, the ICE FOIA Office typically cannot
process more than 500 pages per month for each case. Any increase in one matter would hinder ICE
FOIA’s ability to process records for productions in other matters.

20. Based upon discussions between ICE and Plaintiff, the ICE FOIA Office has agreed to
process 750 pages per month in this case in an attempt to negotiate a resolution to this matter in good
faith.

IV. JURAT CLAUSE

I declare under penalty of perjury that the forgoing is true and correct to the best of my knowledge

and belief.

DECLARATION OF TONI FUENTES
Case No. 3:19-cv-03032 SK

 
Oo ©o© NSN DBD TW & WD NH &

NY NY WN NY WN NH WN NO NO HF F- | | FO FEF EO Sell he
oo ~~ DA A FP W NO KK Oo HO FO NHN HBR A FSF WD HNO —|§ S&S

 

 

Case 3:19-cv-03032-SK Document 24 Filed 12/06/19 Page 6 of 6

Dated: December ob 2019 (=<

 

TONI FUENTES

Deputy FOIA Officer

Freedom of Information Act Office

U.S. Department of Homeland Security

U.S. Immigration and Customs Enforcement
500 12% Street, S.W., Stop 5009
Washington, D.C. 20536-5009

DECLARATION OF TONI FUENTES
Case No. 3:19-cv-03032 SK.

 
